Citation Nr: 1008652	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-29 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a service connection claim for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
and if so may such claim be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to July 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2009 by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

1.  The Veteran was previously denied service connection for 
PTSD in a July 2007 rating action, on the basis the evidence 
did not reflect a diagnosis of the disability.  

2.  Evidence added to the record since July 2007, includes 
records reflecting a diagnosis of PTSD.  


CONCLUSION OF LAW

Evidence added to the record since the July 2007 rating 
decision, denying the Veteran's service connection claim for 
an acquired psychiatric disorder, to include PTSD, is new and 
material and his claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance obligations under 
38 U.S.C.A. § 5103, when claims for benefits are received.  
Since the Board is reopening the Veteran's claim, any errors 
in this regard are harmless.  

A review of the claims folder reflects that a July 2007 
rating action denied the Veteran's service connection claim 
for PTSD, after the RO concluded that the evidence failed to 
demonstrate a diagnosis of PTSD.  This decision became final, 
after the Veteran failed to appeal it within the prescribed 
time.  38 U.S.C.A. § 7105 (West 2002).

The July 2007 RO decision is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In 
order to reopen this claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record 
since the July 2007 rating action.  The additional evidence 
includes additional statements from the Veteran and numerous 
VA treatment records.  Particularly relevant are treatment 
records, such as a March 2009 VA treatment record, diagnosing 
the Veteran with PTSD. 

The Veteran has now presented evidence related to this 
previously unestablished necessary element of his claim (a 
current diagnosis of PTSD).  The Board finds the newly 
submitted documents to be new and material evidence, within 
the meaning of 38 C.F.R. § 3.156(a) and the claim for service 
connection is reopened.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, and the claim is granted to this 
extent.


REMAND

The Veteran's Claims Assistance Act outlines the VA's duties 
to assist a claimant substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002).  Part of this duty requires the VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
VA benefits.  Id

The Veteran maintains that his current psychiatric disorder 
is the result of his experiences in Vietnam.  In his various 
statements, the Veteran described working as a helicopter 
door gunner and coming under enemy fire on multiple 
occasions.  Hearing Trans., pp.3-5.  The Veteran also 
described witnessing the death of a South Vietnamese Army 
soldier and he detailed entering a burning building, in 
November or December 1971, after it exploded, to rescue a 
Vietnamese civilian.  Hearing Trans., pp. 10-13.  

The Veteran's Record of Assignment reflects his service in 
Vietnam with C Troop, 7th Squadron, 1st Air Cavalry from June 
1, 1971 to December 21, 1971, and C Troop, 3rd Squadron 17th 
Air Cavalry from December 21, 1971 to March 20 1972.  As 
previously mentioned, in November 1971 or December 1971 the 
Veteran reported entering burning building after an 
explosion.  Given this information, an attempt to verify this 
claimed stressor should be made.  

Further, the Veteran's account being a "door gunner" is 
plausible.  This, and the multiple VA treatment records, 
reflecting the Veteran's diagnosis with PTSD, trigger VA's 
duty to provide an appropriate examination.  McLendon v. 
Nicholson, 20 Vet. App. 76 (2006).  Accordingly, the Veteran 
should be provided a VA examination, after attempts to verify 
the aforementioned stressor have been completed.

The Veteran further has indicated that he began treatment for 
his current acquired psychiatric disorder in approximately 
1997, at the VA Medical Center in Buffalo, New York.  Hearing 
Trans., p. 6.  However, the earliest treatment record related 
to the Veteran's psychological treatment is an October 2005 
VA primary care treatment note.  At his hearing, the Veteran 
also indicated that he receives ongoing psychological 
treatment at the VA medical facilities in Batavia, New York, 
and Warsaw, New York.  Hearing Trans., pp. 8-9.  Therefore, 
VA should undertake an effort to obtain these records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request all 
hospitalization, and treatment records, 
from the VA Medical Facilities in (i) 
Buffalo, New York, (ii) Batavia, New York, 
and (iii) Warsaw, New York, relating to 
the treatment and diagnosis of the 
Veteran's acquired psychiatric disorder, 
to include PTSD, including any records 
dated as early as 1997.

2.  The AMC/RO must contact the U.S. Army 
and Joint Services Records Research Center 
(JSRRC), or other appropriate agency, and 
request such documents as would reflect an 
explosion and fire at a building in the 
vicinity of C Troop 7/1 Air Cavalry or C 
Troop 3/17 Air Cavalry during the period 
between November 1971 and January 1972, 
which the Veteran described during his 
hearing.  

3.  Upon completion of all aforementioned 
development, the Veteran must be afforded a 
VA examination, to determine the etiology 
of any currently diagnosed acquired 
psychiatric disorder, to include PTSD.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  The 
examiner should also record and consider 
the Veteran's account of in-service and 
post-service symptoms.  The VA examiner 
should specifically address the following: 

a)  Diagnose any current acquired 
psychiatric disorder.

b)  If PTSD is diagnosed, specify the 
stressor upon which the diagnosis is 
based.


4.  The AMC/RO should then review the 
Veteran's claims file and ensure no other 
action is necessary.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.  

5.  The AMC/RO should thereafter review 
the additional evidence that has been 
obtained and determine whether the benefit 
sought on appeal may now be granted.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


